  Case: 1:16-cv-08303 Document #: 319 Filed: 01/16/20 Page 1 of 32 PageID #:5445



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

T.S. and Q.B., individually and on behalf of all
                                       )
others similarly situated,             )
                                       )
                  Plaintiffs,          )
                                       )
            v.                         )
                                       )
TWENTIETH CENTURY FOX TELEVISION, FOX )                     No. 16 cv 08303
BROADCASTING COMPANY, TWENTY-FIRST )
CENTURY FOX, INC., FOX ENTERTAINMENT   )                    Judge Rebecca R. Pallmeyer
GROUP, LLC, FOX NETWORKS GROUP, INC., )
FOX TELEVISION GROUP, THE COUNTY OF    )
COOK, ILLINOIS, LEONARD DIXON, JOHN    )
DOES 1 THROUGH 20, and THE CHIEF JUDGE )
OF THE CIRCUIT COURT OF COOK COUNTY, )
                                       )
                  Defendants.          )

                           MEMORANDUM ORDER AND OPINION

       During the summer of 2015, Plaintiffs T.S. and Q.B. were pretrial detainees at the Cook

County Juvenile Temporary Detention Center (“JTDC”). On several days during that summer,

Defendant Twentieth Century Fox and other Fox entities (collectively, “Fox Defendants”) filmed

scenes for the television show Empire at the JTDC. Plaintiffs allege that Empire filming altered

the normal operations of the JTDC in ways that harmed them and other juvenile detainees. In

this proposed class action, they assert claims under 42 U.S.C. § 1983 and various supplemental

state law theories. See 28 U.S.C. §§ 1331, 1367(a). Plaintiffs bring constitutional claims against

Defendants Cook County, Illinois; Leonard Dixon, the Superintendent of the JTDC; the Chief

Judge of the Circuit Court of Cook County in his official capacity; and Defendant Does

(collectively, “County Defendants”). Plaintiffs assert supplemental state law claims against the

County and Fox Defendants. The parties’ cross-motions on the issue of class certification 1 are


       1
               The County Defendants and the Fox Defendants submitted a combined motion to
deny class certification. References to this brief [212] therefore reflect the arguments of all
Defendants. The County and Fox Defendants then submitted separate briefs in reply to Plaintiffs’
motion for class certification.

                                                1
  Case: 1:16-cv-08303 Document #: 319 Filed: 01/16/20 Page 2 of 32 PageID #:5446



now before the court. As explained here, while some of Plaintiffs’ claims may be amenable to

class treatment, the class as currently defined—“all youths who were detained at the JTDC during

the Empire filming”—is overbroad. Plaintiffs’ motion for class certification [235] and Defendants’

motion to strike class allegations [212] are both denied without prejudice.

                                         BACKGROUND

       During three brief periods in the summer of 2015 (June 21–26, July 13–16, and August

23–26), the Fox Defendants filmed scenes for the television show Empire at the JTDC. (Mot. to

Deny Class Cert. (“Mot. to Deny”) [212] at 7.) Between 250 and 400 detainees under the age of

18 are held at the JTDC at any given time while they await trial or other court proceedings,

remaining there, on average, for less than a month. 2 (Kraus Report ¶ 20, Ex. 2 to Mot. for Class

Cert. [236]; Dunlap Dep. 93:8–11, Ex. D to Gov’t Reply Mem. [248]; Dunlap Report ¶ 27, Ex. 1 to

Mot. for Class Cert.) The JTDC is a five-story building with residential areas on floors three

through five, and other facilities for the detainees on the lower floors such as the Nancy B.

Jefferson School’s classrooms, recreation areas, a visiting room, and a chapel. (Mot. for Class

Cert. at 6.) Detainees at the JTDC are housed in residential “pods”—living units of generally

fewer than 15 detainees, in which individual cells open onto a shared common area. (Id. at 6,

14.) The detainees’ activities at the JTDC occur with the other residents of their pods, and pods

generally remain separate from each other. (Mot. to Deny at 8.)

       The JTDC is under the authority of the Office of the Chief Judge of the Circuit Court of

Cook County, and Defendant Leonard Dixon is the JTDC’s Superintendent. (Mot. for Class Cert.

at 7.) In May 2015, JTDC officials, including Dixon, were contacted by a Fox location scout and

ultimately agreed to allow the show Empire to film at the facility. (Id.) At times during filming,

Plaintiffs allege, there were more than 200 of Empire’s cast and crew members at the JTDC. (Id.)


       2
              Dr. Kraus’s expert report said that detainees spend, on average, less than ten days
at the JTDC, whereas Mr. Dunlap, an expert for Plaintiffs and former Transitional Administrator of
the JTDC, said in his deposition that the average stay was under twenty-five days. (Kraus Report
¶ 20; Dunlap Dep. 93:8–11.)

                                                2
  Case: 1:16-cv-08303 Document #: 319 Filed: 01/16/20 Page 3 of 32 PageID #:5447



Superintendent Dixon permitted the Fox Defendants access to several areas of the JTDC,

including the northern part of the outdoor recreation area, pods 3A and 3B (normally two of JTDC’s

intake pods for male detainees), the chapel, the visitation room, several classrooms, and the

hallways surrounding these areas. (Id. at 7–8.)

       Plaintiffs allege that the decision to allow filming at the JTDC caused numerous disruptions

to the facility’s normal operations. (See id. at 8–16.) According to Plaintiffs, these disruptions

included additional confinement of detainees to their pods, the elimination of outdoor recreation,

July classes being conducted on the pods rather than in the Nancy B. Jefferson School

classrooms, 3 reduced opportunities for off-pod recreation and programming, disruption to intake

procedures, overpopulation of the pods, confinement of visitation to an unusually small space,

and delayed response to requests for medical attention. (Id.) The Plaintiffs also allege that filming

disrupted the JTDC behavior economy, which uses points to reward detainees for good behavior.

(Id. at 16.) Specifically, as detainees earn points, they advance to higher “levels” (starting at level

one and moving to level four) and enjoy greater privileges, such as increased access to the

commissary, voluntary programs, and tournaments. (Id.; Steward Dep. at 163:8–10, Ex. 15 to

Mot. for Class Cert.; Steward Decl. ¶¶ 8–11, Ex. D to Mot. to Deny.)

       As noted, most JTDC residents stay, on average, for periods shorter than one month, but

Plaintiff T.S. was a JTDC resident during all three of Empire’s filming periods. T.S. claims that he

was required to spend more time on his pod during filming. In July, the residents of T.S.’s pod

did not go to the classrooms for school, but instead received instruction from teachers who came

to the pod. (Mot. for Class Cert. at 9, 18.) T.S. was assigned to level four at the time of filming

and was eligible to participate in the JTDC’s voluntary programs. (T.S. Dep. 114:12–116:24, Ex.

E to Mot. to Deny.) T.S. claims that he signed up for a writing program and a parenting class that



       3
              School was not in session during the June and August filming periods. (See Dixon
Dep. at 71:2–10, Ex. 6 to Mot. for Class Cert.; Steward Decl. ¶¶ 3–5.)


                                                  3
  Case: 1:16-cv-08303 Document #: 319 Filed: 01/16/20 Page 4 of 32 PageID #:5448



were canceled during Empire filming. 4 (Id.; Exs. 12, 33–36 to Mot. for Class Cert.) T.S. asserts,

further, that he was denied access to the outdoor recreation yard during Empire filming and that

his pod had no off-pod recreation on at least June 24, 2015. (Mot. for Class Cert. at 19.) During

Empire filming, T.S. submitted requests for medical attention for a toothache, headaches, and

psychological distress, and he believes that the response time was greater than usual. (Id. at

22.) T.S. claims, in addition, that he had less privacy during family visits in the alternative visitation

room during filming. (Id.)

        Plaintiff Q.B. was detained at the JTDC during parts of the summer of 2015, but was not

detained at the JTDC on any day when school was in session in July. (Mot. to Deny at 24.) Q.B.

was assigned to level one and was not eligible to participate in the JTDC’s voluntary programs.

(Q.B. Dep. 53:9–54:2, 56:9–57:10, Ex. C to Mot. to Deny.) Q.B. does not recall submitting a

request for medical attention while Empire was filming at the JTDC. (Mot. for Class Cert. at 22.)

Q.B. states that on June 23, 2015, recreation time scheduled for his pod occurred in the pod’s

common area rather than outdoors or in one of the designated areas on the lower floors of the

facility. (Id. at 19.) Q.B. also claims that a visit with his grandmother was canceled on June 23,

2015 when Empire was filming at the JTDC, and that he had less privacy during his visits in the

alternative visitation room with his court-appointed mentor. (Id. at 22.)

        Plaintiffs seek to certify a class of all youth detained at the JTDC during Empire filming.

They seek money damages from the County Defendants for the alleged violation of their due

process rights pursuant to 42 U.S.C. § 1983 (Counts I, II, and VI). They also seek damages under

state law theories: intentional infliction of emotional distress against the County Defendants

(Count IX) and breach of fiduciary duty against Defendant Dixon and Defendant Does (Count VII).



        4
              Anna Buckingham, the JTDC Director of Gender Services who coordinated these
programs, did not recall offering a parenting class in 2015, but did not dispute that some programs
were rescheduled or canceled during Empire filming. (Buckingham Dep. 14:23–15:5, 50:15–56:4,
65:16–22, 83:4–84:13, Ex. E to Gov’t Reply Mem.)


                                                    4
  Case: 1:16-cv-08303 Document #: 319 Filed: 01/16/20 Page 5 of 32 PageID #:5449



Against the Fox Defendants, Plaintiffs assert state law claims of inducement of a breach of

fiduciary duty (Count VII), civil conspiracy (Count X) and unjust enrichment (Count XII). 5

                                            DISCUSSION

       Any proposed class must meet four requirements under Federal Rule of Civil Procedure

23(a): numerosity, commonality, typicality, and adequacy of representation. FED. R. CIV. P. 23(a).

The class then must satisfy the requirements of one of the three types of classes listed in Rule

23(b). See Messner v. Northshore Univ. Health Sys., 669 F.3d 802, 811 (7th Cir. 2012). For all

of their claims, Plaintiffs seek certification under Rule 23(b)(3), which requires a showing that

“questions of law or fact common to class members predominate over any questions affecting

only individual members, and that a class action is superior to other available methods for fairly

and efficiently adjudicating the controversy.” FED. R. CIV. P. 23(b)(3). In the alternative, Plaintiffs

ask the court to certify a class for their claims against the Fox Defendants under Rule 23(b)(1)(B),

appropriate if “adjudications with respect to individual class members . . . would be dispositive of

the interests of the other members not parties to the individual adjudications or would substantially

impair or impede their ability to protect their interests.” FED. R. CIV. P. 23(b)(1)(B).

       A “party seeking class certification must affirmatively demonstrate his compliance with the

rule—that is, he must be prepared to prove that there are in fact sufficiently numerous parties,

common questions of law or fact, etc.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011).

Plaintiffs bear the burden of showing that Rule 23’s requirements are met by a preponderance of

the evidence. Messner, 669 F.3d at 811. A court may look beyond the pleadings to determine

whether class certification is appropriate, because “[o]n issues affecting class certification, [ ] a


       5
               Although labelled as Counts in the Complaint, Counts III, XI, and XII are not
mentioned in the certification motion and do not set forth independent claims. They instead allege
theories on which the government-entity Defendants may be held liable for the acts of various
agents. See Count III (seeking to impose municipal liability under Monell v. Department of Social
Services of City of New York, 436 U.S. 658 (1978), against the County Defendants); Count XI
(alleging that Cook County and the Chief Judge’s Office have respondeat superior liability for
state law claims); and Count XII (asserting that Cook County must indemnify its agents under
state law).

                                                  5
     Case: 1:16-cv-08303 Document #: 319 Filed: 01/16/20 Page 6 of 32 PageID #:5450



court may not simply assume the truth of the matters as asserted by the plaintiff.” Id. If there are

factual disputes, “the court must receive evidence and resolve the disputes before deciding

whether to certify the class.” Id. (internal quotation omitted). This inquiry may involve “some

overlap with the merits of the plaintiff’s underlying claim,” Wal-Mart, 564 U.S. at 351, but class

certification is not a “dress rehearsal for a trial on the merits,” Messner, 669 F.3d at 811.

I.       Rule 23(a) Requirements

         A.     Class Overbreadth

         Although Rule 23 does not explicitly address the issue, courts have recognized that a

proposed class must be ascertainable, meaning that it is “defined clearly and based on objective

criteria.” Mullins v. Direct Dig., LLC, 795 F.3d 654, 659 (7th Cir. 2015). If “a class is defined so

broadly as to include a great number of members who for some reason could not have been

harmed by a defendant’s allegedly unlawful conduct, the class is defined too broadly to permit

certification.” Messner, 669 F.3d at 824. Class overbreadth is not a merits question. That is, if

“a proposed class consists largely . . . of members who are ultimately shown to have suffered no

harm, that may not mean that the class was improperly certified but only that the class failed to

meet its burden of proof on the merits.” Id.

         A class definition is not infirm merely because it may include a small percentage of persons

who were not harmed. Messner, 669 F.3d at 825–26 (reversing denial of class certification where

defendant admitted that only about 2.4 percent of the putative class members could not have

been harmed by alleged anticompetitive practices). Still, a class definition that sweeps in a large

proportion of persons who could not have been injured is overbroad. See Oshana v. Coca-Cola

Co., 472 F.3d 506, 514 (7th Cir. 2006) (affirming district court’s refusal to certify a proposed class

that included millions of people who could not have been injured by defendant’s failure to disclose

ingredients in diet fountain drinks).

         In the case before this court, Plaintiffs’ proposed class, defined as all youth detained at

the JTDC during Empire filming, may indeed include some individuals who could not have been

                                                  6
  Case: 1:16-cv-08303 Document #: 319 Filed: 01/16/20 Page 7 of 32 PageID #:5451



harmed. William Steward, a Deputy Executive Director of the JTDC, testified in his deposition

that many detainees arrive at the JTDC and are released shortly thereafter, without ever having

left the intake unit. (Steward Dep. 266:3–21.) This could happen, for example, if a detainee is

not ultimately charged, or the court does not order the individual to be confined at the JTDC. (Id.)

As Plaintiffs have not specifically stated what it means to be “detained” for purposed of the class

definition, some detainees who never leave the intake unit are currently included in the class

definition. (See Gov’t Sur-Reply [278] at 1.) Plaintiffs defend this, noting that these individuals

were nevertheless affected by Empire filming because when scenes were filmed at the entrance

of the JTDC, new detainees were required to be shackled as they entered the facility. 6 (Pls.’ Sur-

Reply [279] at 7.) As Defendants observe, however, individuals who were never assigned to a

pod could not have experienced the alleged alterations to the normal operations of the pods.

Moreover, the injury that this group is alleged to have experienced—shackling—has not been

raised as a class claim. That said, the court is uncertain how many putative class members fall

within the group of individuals who were never transferred from the intake area to a residential

pod, and believes that the inclusion of some number of individuals who were not ultimately

confined at the JTDC is not, by itself, a basis to deny class certification in this case. Instead, this

concern must be addressed by means of a narrower class definition.

       B.      Numerosity

       To be certified, the proposed class must be “so numerous that joinder of all members is

impracticable.” FED. R. CIV. P. 23(a)(1). In the Seventh Circuit, a class as small as forty members

may suffice. See Neil v. Zell, 275 F.R.D. 256, 260 (N.D. Ill. 2011). Based upon the report of their

expert that the JTDC was operating near its Functional Operating Capacity of 382 detainees


       6
               The parties do not explain whether new arrivals were shackled when they entered
the JTDC at other times when Empire was not filming. Plaintiffs cite “OAG 5300” to support their
statement that “guards were instructed to make sure that detainees entering the facility were
‘handcuffed and shackled.’” (Pls.’ Sur-Reply at 7.) OAG 5300 likely refers to the page number of
an exhibit, but Plaintiffs did not attach this exhibit to their response to Defendants’ Sur-Reply
[279], nor was the court able to find it elsewhere in the record.

                                                  7
  Case: 1:16-cv-08303 Document #: 319 Filed: 01/16/20 Page 8 of 32 PageID #:5452



during the period of Empire filming (Dunlap Report ¶ 60), Plaintiffs estimate that there are at least

300 potential class members. (Mot. for Class Cert. at 17.) Defendants do not challenge Plaintiffs’

ability to meet the requirements of Rule 23(a)(1).

       C.      Commonality

       To satisfy the commonality requirement, Plaintiffs must show that there are “questions of

law or fact common to the class.” FED. R. CIV. P. 23(a)(1). Even one common question may

suffice. See Phillips v. Sheriff of Cook Cty., 828 F.3d 542, 550 (7th Cir. 2016) (quoting Wal-Mart,

564 U.S. at 359). A superficial common question, such as whether class members “have all

suffered a violation of the same provision of law,” McCaster v. Darden Rests., 845 F.3d 794, 800

(7th Cir. 2017) (quoting Wal-Mart, 564 U.S. at 350), is not sufficient for class treatment, however.

See Van v. Ford Motor Co., 332 F.R.D. 249, 273 (N.D. Ill. 2019). Rather, a prospective class

must show that “determination of [the] truth or falsity [of a common contention] will resolve an

issue that is central to the validity of each one of the claims in one stroke.” Phillips, 828 F.3d at

550 (quoting Wal-Mart, 564 U.S. at 340). “The critical point is ‘the need for conduct common to

members of the class.’” Phillips, 828 F.3d at 553 (quoting Suchanek v. Sturm Foods, Inc., 764

F.3d 750, 756 (7th Cir. 2014)). “[S]upplemental proceedings can [ ] take place if, for example, the

common question relates to liability of the defendant to a class and separate hearings are needed

to resolve the payments due to each member.” Spano v. The Boeing Co., 633 F.3d 574, 585 (7th

Cir. 2011).

       Defendants’ motion to deny class certification does not challenge Plaintiffs’ ability to meet

the commonality requirement, conceding that “the presence of Empire’s cast and crew on those

few days in June, July, and August 2015 had some impact on the JTDC’s normal operations.”

(Mot. to Deny at 17.) The court finds that Plaintiffs have identified at least one question that is

common to the class—whether Empire filming disturbed operations at the JTDC in ways that

violated class members’ constitutional rights. Accordingly, Plaintiffs have satisfied Rule 23(a)’s

commonality requirement.

                                                 8
  Case: 1:16-cv-08303 Document #: 319 Filed: 01/16/20 Page 9 of 32 PageID #:5453



       Plaintiffs assert that the County Defendants violated their due process rights by altering

the JTDC’s normal operations to facilitate Empire filming. To pursue such a claim under 42 U.S.C.

§ 1983, Plaintiffs must allege “(1) the deprivation of a right secured by the Constitution or federal

law and (2) that defendants were acting under color of state law.” Wilson v. Warren Cty., Ill., 830

F.3d 464, 468 (7th Cir. 2016). After the close of briefing, the Seventh Circuit clarified the correct

standard to apply to unlawful conditions of confinement claims brought by pretrial detainees. See

Hardeman v. Curran, 933 F.3d 816 (7th Cir. 2019). It is the Fourteenth Amendment’s Due

Process Clause, not the Eighth Amendment’s prohibition of cruel and unusual punishment, that

governs challenges to a pretrial detainee’s conditions of confinement. Kingsley v. Hendrickson,

135 S. Ct. 2466, 2473 (2015). This is because pretrial detainees, unlike convicted prisoners, may

not be punished. Hardeman, 933 F.3d at 821; see also Schall v. Martin, 467 U.S. 253, 269 (1984).

For some time, courts in this Circuit have recognized “little practical difference, if any, between

the standards applicable to pretrial detainees and convicted inmates when it comes to conditions

of confinement claims,” and have therefore analyzed such claims under the Eighth Amendment

test. Smith v. Dart, 803 F.3d 304, 310 (7th Cir. 2015). More recently, the Supreme Court has

clarified that “the interests of pretrial detainees and prisoners derive from separate sources and

must be assessed differently.” Hardeman, 933 F.3d at 822 (citing Kingsley, 135 S. Ct. at 2473).

Accordingly, in Hardeman, the Seventh Circuit held that “Kingsley’s objective inquiry applies to all

Fourteenth Amendment conditions-of-confinement claims brought by pretrial detainees.” 7 933

F.3d at 823.

       As explained in Judge Sykes’s concurring opinion, to succeed on a conditions-of-

confinement claim, a pretrial detainee must prove that



       7
                  As explained in Hardeman, 933 F.3d at 824, the Eighth Amendment’s deliberate
indifference standard that governs conditions claims brought by convicted prisoners is “more
demanding” than “the objective inquiry” that governs this one. Accordingly, the deliberate-
indifference standard described in Phillips v. Sheriff of Cook County does not control the outcome
of Plaintiffs’ claims.

                                                 9
 Case: 1:16-cv-08303 Document #: 319 Filed: 01/16/20 Page 10 of 32 PageID #:5454



       (1) the conditions in question are or were objectively serious (or if the claim is for
       inadequate medical care, his medical condition is or was objectively serious); (2)
       the defendant acted purposefully, knowingly, or recklessly with respect to the
       consequences of his actions; and (3) the defendant’s actions were objectively
       unreasonable—that is, ‘not rationally related to a legitimate governmental objective
       or . . . excessive in relation to that purpose.’

Hardeman, 933 F.3d at 827 (Sykes, J., concurring) (quoting Kingsley, 135 S. Ct. at 2473–74). A

court should consider the severity and duration of the conditions experienced by pretrial detainees

because there is “a de minimis level of imposition with which the Constitution is not concerned.”

Bell v. Wolfish, 441 U.S. 520, 539 n.21 (1979) (quoting Ingraham v. Wright, 430 U.S. 651, 674

(1977)); see also Hardeman, 933 F.3d at 824 (majority).            A combination of conditions of

confinement that are “not individually serious enough to work constitutional violations, may violate

the Constitution . . . when they have ‘a mutually enforcing effect that produces the deprivation of

a single, identifiable human need’” such as food or exercise. Budd v. Motley, 711 F.3d 840, 842–

43 (7th Cir. 2013) (quoting Wilson v. Seiter, 501 U.S. 294, 304 (1991)). The second element,

requiring purposeful, knowing, or reckless conduct, reflects that “liability for negligently inflicted

harm is categorically beneath the threshold of constitutional due process.” Kingsley, 135 S. Ct.

at 2472; see also Miranda v. Cty. of Lake, 900 F.3d 335, 353 (7th Cir. 2018) (“[N]egligent conduct

does not offend the Due Process Clause.”).

       The third element of a conditions-of-confinement claim incorporates the reasoning of Bell

v. Wolfish. In Bell, the Supreme Court explained that, when assessing whether “particular

restrictions and conditions accompanying pretrial detention amount to punishment,” the court

“must decide whether the disability is imposed for the purpose of punishment or whether it is but

an incident of some other legitimate governmental purpose.” 441 U.S. at 538. “In the absence

of an expressed intent to punish, a pretrial detainee can nevertheless prevail by showing that the

actions are not ‘rationally related to a legitimate nonpunitive governmental purpose’ or that the

actions ‘appear excessive in relation to that purpose.’” Kingsley, 135 S. Ct. at 2473 (quoting Bell,

441 U.S. at 561).


                                                 10
 Case: 1:16-cv-08303 Document #: 319 Filed: 01/16/20 Page 11 of 32 PageID #:5455



       The primary common question that Plaintiffs have identified is whether “the deprivations

imposed on the hundreds of detainees at the JTDC were done for a legitimate governmental

purpose.” 8 (Mot. for Class Cert. at 31.) As so stated, that question appears to assume one

element that Plaintiffs need to prove—that the alterations to the normal operations of the JTDC

experienced by each detainee were serious enough to be considered “a problem of constitutional

magnitude.” Hardeman, 933 F.3d at 824. The core issue that Plaintiffs raise, however, is whether

allowing Empire to film at the JTDC is a legitimate justification for altering the normal operations

of the facility. 9 This is an issue that is common to all proposed class members. As Plaintiffs have

not alleged that the County Defendants intended to punish them, their due process claim requires

a showing either that the County Defendants’ actions were “not rationally related to a legitimate

governmental objective,” or that their actions were “excessive” in relation to a legitimate

governmental objective. Kingsley, 135 S. Ct. at 2473. Whether filming serves a legitimate

government purpose may not be dispositive of the County Defendants’ liability (cf. Mot. for Class

Cert. at 31), but that question is one that is common to every member of the putative class.

Accordingly, Plaintiffs have satisfied Rule 23(a)’s commonality requirement.




       8
               Plaintiffs identify several other questions that they claim are common to the class,
but because Plaintiffs need only identify one common question, the court will not individually
address the additional proposed questions:
       (1) Whether the outdoor recreation yard was closed due to filming, maintenance, or some
       other reason. (Pls.’ Reply Mem. [270] at 7.)
       (2) Whether Empire filming, or instead a delinquent employee or technical difficulties,
       disrupted psychological intake screenings during filming. (Id. at 10.)
       (3) Whether additional pod confinement is harmful to detainees. (Id. at 5, 28.)
       (4) Whether fewer tables in the visiting room ever led to canceled visits. (Id. at 11.)
       (5) Whether holding visits in a smaller room reduced the distance between tables and led
       to decreased privacy for detainees during visits. (Id.)
       (6) Whether the response to requests for medical care was delayed during filming. (Id.)
       9
                Plaintiffs suggest that the court has already concluded that altering the JTDC’s
operations to facilitate filming is “not a legitimate governmental purpose.” (Mot. for Class Cert. at
31.) The court has not made such a finding; when denying the Defendants’ motion to dismiss,
the court observed that Plaintiffs had “adequately alleged that there was no legitimate
governmental purpose for the lockdowns.” (Order on Mot. to Dismiss [73] at 10, emphasis added.)

                                                 11
 Case: 1:16-cv-08303 Document #: 319 Filed: 01/16/20 Page 12 of 32 PageID #:5456



         D.     Typicality

         Rule 23(a)(3) requires that the “claims or defenses of the representative parties [must be]

typical of the claims or defenses of the class.” FED. R. CIV. P. 23(a)(3). The typicality requirement

is “liberally construed.” Gaspar v. Linvatec Corp., 167 F.R.D. 51, 57 (N.D. Ill. 1996). The claims

of the representatives need not be identical to those of the class members, but they should have

the “same essential characteristics as the claims of the class at large.” Oshana, 472 F.3d at 514;

Van, 332 F.R.D. at 280. The representatives’ injuries must “arise[ ] from the same event or

practice or course of conduct that gives rise to the claims of other class members” and must be

“based on the same legal theory.” Oshana, 472 F.3d at 514 (quoting Rosario v. Livaditis, 963

F.2d 1013, 1018 (7th Cir. 1992)). Overall, “there must be enough congruence between the named

representative’s claim and that of the unnamed members of the class to justify allowing the named

party to litigate on behalf of the group.” Spano, 633 F.3d at 586. As an initial point, because the

parties only briefed the due process standard applicable to conditions-of-confinement claims by

pre-trial detainees (rather than the Eighth Amendment standard that applies to convicted

persons), the class definition should be limited to individuals who have not been convicted of a

crime.

         Some of the conduct giving rise to Q.B. and T.S.’s claims appear to be typical of the class,

but other alleged deprivations that they experienced appear to be unique. The primary issues of

typicality relate to Plaintiffs’ claims arising out of the altered school schedule, voluntary

programming, and medical care. The current class definition includes detainees who were not at

the JTDC while school was in session, detainees who were not eligible to participate in voluntary

programming, and detainees with varying medical needs. The class could be redefined to include

only the alleged deprivations that are common to every class member; to the extent this would

risk prejudicing class members with stronger claims by grouping them with weaker claims, see

Van, 332 F.R.D. at 282, the court would entertain proposed subclasses.



                                                 12
 Case: 1:16-cv-08303 Document #: 319 Filed: 01/16/20 Page 13 of 32 PageID #:5457



       Schooling. The Nancy B. Jefferson School at the JTDC was on break in late June and

August; thus, the only sessions interrupted by Empire filming days were in July. (See Dixon Dep.

at 71:2–10, Ex. 6 to Mot. for Class Cert.; Steward Decl. ¶¶ 3–5.) T.S., but not Q.B., was detained

at the JTDC in July when classes were conducted in the pods rather than in the classrooms. As

currently defined, the class is overbroad with respect to this claim. The court recognizes, further,

that because the average stay at the JTDC may be as short as ten days, many of the proposed

class members likely never experienced schooling on the pods.

       Voluntary Programming.        Similarly, T.S.’s claim arising out of canceled voluntary

programming is not typical of all members of the proposed class. The JTDC offered structured

programming in addition to recreation and schooling that some detainees could participate in.

Many of these programs were canceled on the days that Empire filmed at the JTDC. (See Exs.

12, 33–36 to Mot. for Class Cert.; Keesling Dep. 52:3–6, Ex. 37 to Mot. for Class Cert.) Not all

detainees were eligible for these programs, however: each detainee was assigned a level from

one to four based on his “individual needs and disciplinary record,” with level one detainees having

the fewest privileges, and level four having the most. (Steward Decl. ¶ 7.) Only level four and

level three detainees were eligible to participate in voluntary programming, and level three

detainees could enroll only after all interested level four detainees had signed up. (Id. at ¶¶ 3–4.)

Q.B., a level one detainee, was not eligible. (Q.B. Dep. 53:9–54:2, 56:9–57:10.) T.S., who was

at level four, was enrolled in a program called Free Write for detainees interested in music or

poetry and a fatherhood class. (T.S. Dep. 114:12–116:24; Mot. for Class Cert. at 21.) Free Write

was canceled on days Empire was filmed. Additionally, during the school’s summer break in June

and August, the JTDC arranged for residents to have additional off-pod recreation such as

tournaments among pods. (Mot. for Class Cert. at 11, 20.) Participation in these activities, as

well, was based on the detainee’s level; it appears that level one and two detainees were not

eligible to participate in sports tournaments during summer break from school. (Steward Decl.



                                                 13
 Case: 1:16-cv-08303 Document #: 319 Filed: 01/16/20 Page 14 of 32 PageID #:5458



¶ 8.) A class challenging the denial of non-school programming must be narrowed to those

detainees who were in fact eligible for such programming during the relevant time period.

       Female Detainees. The proposed class representatives, Q.B. and T.S., are both male,

but the proposed class includes female detainees as well. Without more information about which

claims, if any, female detainees assert, the court is unable to determine whether Q.B. and T.S.

have claims that are typical of those detainees. The record at least suggests that female and

male detainees were not equally affected by the decision to allow Empire filming at the JTDC.

Boys and girls are housed separately at the JTDC. (Dunlap Dep. 80:12–21.) Intake procedures

for female detainees take place in a separate unit called WINGS, while intake for male detainees

occurs in a unit known as Alpha which consists of several pods. (Mot. for Class Cert. at 13.)

When detainees enter the JTDC, they ordinarily undergo a psychological health screening called

the Massachusetts Youth Screening Instrument (“MAYSI”). (Id.) Boys took the MAYSI test in

pod 3A or pod 3B within the Alpha unit. Fox used these pods for filming, which Plaintiffs claim

disrupted MAYSI screening. 10 (Id.) Fox did not film in the WINGS unit, and it appears that MAYSI

screening for girls was not disrupted to the same extent as MAYSI screening for boys during

filming. (Id.; Steward Dep. 103:20–24.) Additionally, Plaintiffs assert that the closure of pods 3A

and 3B during filming led to overpopulation in the other male pods. Because boys and girls were

housed separately, any alleged overpopulation stemming from a disruption to Alpha’s intake

procedures would not affect female detainees. It appears that male and female detainees used

the same school and recreation facilities, but none of Plaintiffs’ claims with regard to schooling or

recreation mentions female detainees. The deposition testimony of Anna Buckingham, the JTDC

employee who coordinated the programming aside from school and recreation, suggests that the



       10
              Defendants propose an alternative explanation. Zenaida Alonzo, General Counsel
at the JTDC, stated in a declaration that one of the machines used to administer the MAYSI test
was moved, causing technical difficulties, and that a caseworker responsible for administering the
screenings was derelict in their duties and did not do so. (Alonzo Decl. ¶ 4, Ex. S to Gov’t Reply
Mem. [248].)

                                                 14
 Case: 1:16-cv-08303 Document #: 319 Filed: 01/16/20 Page 15 of 32 PageID #:5459



girls’ voluntary programs were not canceled or postponed, unlike the voluntary programming for

boys. (See Buckingham Dep. 65:18–24.)

       While female detainees may have been affected by Empire filming, Plaintiffs have not

described the conditions experienced by female detainees or whether those conditions give rise

to similar legal claims. Plaintiffs’ claims may be typical of those of female class members, but the

court does not yet have adequate information to so conclude. Cf. Van, 332 F.R.D. at 281 (“[W]ith

no named Plaintiffs from the MP & L department at the Assembly Plant, it is not clear to the Court

why any named Plaintiff would have the incentive to establish the extent to which improper

conduct was occurring in that department.”); see also Wal-Mart, 564 U.S. at 350.

       Off-Pod Recreation. Defendants contest whether named Plaintiffs were denied off-pod

recreation while Empire filmed at the JTDC, but they do not deny that JTDC officials closed the

outdoor recreation yard during filming. (Mot. to Deny at 17.) Superintendent Dixon testified in his

deposition that detainees are supposed to have one hour of “large muscle exercise,” that is

recreation, per day. (Dixon Dep. 36:10–14.) Q.B. claims that he had no off-pod recreation on

June 23, 2015, 11 and T.S. states that he had no off-pod recreation on at least June 24, 2015. The

parties have submitted conflicting records relating to Q.B. and T.S.’s access to recreation on those

days (compare Ex. T to Mot. to Deny with Ex. 49 to Mot. for Class Cert.; see also Exs. 50–51 to

Mot. for Class Cert.), but there appears to be sufficient evidence that Q.B. and T.S.’s claimed

losses of off-pod recreation on June 23 and June 24, respectively, are typical of the proposed

class because the other residents on their pods were affected in the same way on those days.

       Medical Treatment. Plaintiffs’ initial claim based on medical treatment was that JTDC

detainees were denied access to the facility’s infirmary and that certain sick call requests were

denied during Empire filming. (See Second Am. Compl. ¶ 43.) Discovery has revealed, however,


       11
               Q.B. also claims that he was denied recreation on June 24 and 25, but Defendants
contend that Q.B.’s June 24 and 25 recreation claims are not typical of the class because he was
in court on June 24, 2015 and confined to his cell for fighting on June 25, 2015. That assertion is
supported by the record and uncontested by Plaintiffs. (See Mot. to Deny at 22–23.)

                                                15
 Case: 1:16-cv-08303 Document #: 319 Filed: 01/16/20 Page 16 of 32 PageID #:5460



that the infirmary was in fact open during filming. (Mot. to Deny at 13; Pls.’ Reply Mem. [270] at

20). As they now present this claim, Plaintiffs allege that they suffered delays in response to

requests for medical care. (Mot. for Class Cert. at 22.) Q.B. does not recall submitting any request

for medical attention while Empire was filming at the JTDC, but T.S. submitted requests for

medical attention for a toothache, headaches, and mental health treatment.            (Id.)   During

discovery, T.S. recalled that during Empire filming, his sick call requests were not responded to

for several days, rather than in one day as during normal operations at the JTDC. (Id.) The only

evidence of a request by T.S. for medical treatment that was denied was apparently submitted as

an off-color joke. (See Mot. for Class Cert. at 22; T.S. Dep. 104:1–107:21.) Q.B. recalled that a

resident of his pod with an eye injury requested medical care during filming and allegedly was not

treated for one week. 12 (See Q.B. Dep. 106:8–107:10.) T.S. recalled four other detainees who

submitted sick call requests but could not recall their ailments or how long they waited for

treatment. (T.S. Dep. 147:3–149:10.)

       Plaintiffs claim that the delay in treatment presents a common claim that satisfies the

typicality requirement. In opposition, Defendants argue that detainees had a wide range of

medical complaints during Empire filming that each required a different urgency of response.

(Mot. to Deny at 18–19.)      Absent evidence that detainees were denied medical treatment

altogether during filming, the court agrees. As in McFields v. Sheriff of Cook County, each request

for medical attention described by Plaintiffs involves “a different situation,” different medical

issues, “different delays,” and “different treatments.” No. 17 C 7424, 2019 WL 4645443, at *5

(N.D. Ill. Sept. 24, 2019). In McFields, the named plaintiffs complained that they did not receive

face-to-face assessments by a registered nurse or other practitioner after submitting requests for



       12
                Defendants dispute that this request for medical treatment was made. (See
Kampe Decl. ¶¶ 6–9, Ex. J to Gov’t Reply Mem. [248].) Specifically, Linda Kampe, the Director
of Health Information Management for Cermak Health Services of Cook County, found no record
of a request for eye care by the individual identified by Q.B., although that individual was seen by
Cermak medical staff on several days when Empire filmed at the JTDC. (Id.)

                                                16
  Case: 1:16-cv-08303 Document #: 319 Filed: 01/16/20 Page 17 of 32 PageID #:5461



dental treatment. Id. at *2. The named plaintiffs experienced different dental issues, different

wait times, and different courses of treatment. In this case, consideration of whether medical

treatment was delayed in violation of detainees’ constitutional rights similarly involves

individualized inquiries such that “no case is typical.” Id.; see also Phillips, 828 F.3d at 555 (“[T]he

length of the delay that is tolerable depends on the seriousness of the condition and the ease of

providing treatment.”). With respect to delays in medical treatment, Plaintiffs here have not shown

they have claims that are typical of those of a class.

        Visitation. Defendants argue that Plaintiffs’ claims of disruption to visitation are also not

typical of the proposed class. Q.B. claims that a visit with his grandmother was canceled on June

23, 2015 while Empire was filming at the JTDC. (Mot. for Class Cert. at 22.) The visitation records

for that day show, however, that Q.B.’s canceled visit is not typical of the proposed class because

many other detainees had visits that day, including residents of Q.B.’s pod. (See Ex. U to Mot. to

Deny.) T.S. initially claimed that a visit with his mother on June 25, 2015 was delayed and

shortened after she was made to wait for two hours in the waiting room prior to the visit. (Second

Am. Compl. ¶ 47(e).) Plaintiffs do not reassert this claim in their motion for class certification, and

T.S.’s mother’s deposition testimony shows that she actually waited about 45 minutes on that day.

(Mot. for Class Cert. at 21–22; Ex. L to Mot. to Deny.) Defendants do, however, concede that

visitation occurred in a different room while Empire filmed in the normal visitation room. (Mot. to

Deny at 17.) Plaintiffs’ claim of loss of privacy due to the smaller visiting room is the only visit-

related claim that may be typical of the class.

        Disruption of Alpha. Named Plaintiffs T.S. and Q.B. do not have standing to the extent

that they seek to challenge the alleged suspension of MAYSI screening for newly admitted

residents during Empire filming. (Mot. for Class Cert. at 21.) Mr. Dunlap’s expert report reflects

that 168 of 182 admitted male residents did not receive MAYSI screening (as noted, for reasons

disputed by the parties), but T.S. and Q.B. were not scheduled to receive MAYSI screening during

the relevant time period because they had already gone through the intake process. “[E]ven

                                                  17
  Case: 1:16-cv-08303 Document #: 319 Filed: 01/16/20 Page 18 of 32 PageID #:5462



named plaintiffs who represent a class ‘must allege and show that they personally have been

injured, not that injury has been suffered by other, unidentified members of the class to which

they belong.’” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 n.6 (2016) (quoting Simon v. E. Ky.

Welfare Rights Org., 426 U.S. 26, 40 n.20 (1976)).

       T.S. and Q.B. also, however, allege that the pods became overpopulated because pods

3A and 3B in the Alpha unit were closed during filming, and the residents of those pods were

assigned to other locations. 13 The court is not aware of any residents moved from 3A or 3B to

T.S.’s pod during filming; but one new resident did move to Q.B.’s pod, and Q.B. became involved

in a physical fight with this new resident on June 24, 2015, a day when the population of his pod

exceeded its functional capacity by one resident. (Mot. for Class Cert. at 21; Pod Capacity Log

at PageID #: 5032, Ex. U to Gov’t Sur-Reply.) Plaintiffs allege that overcrowding creates safety

risks and can be psychologically harmful to detainees. (Mot. for Class Cert. at 21.) Plaintiffs

make no mention of other altercations involving residents transferred from pods 3A or 3B during

filming, so the fight Q.B. describes may not have been a typical event, but pod capacity records

reflect that several pods had populations that exceeded their functional capacity on the same day.

(See Pod Capacity Log at PageID #: 5032.)

       Behavior Economy.        Plaintiffs last argue that Empire filming disrupted the behavior

economy at the JTDC by diminishing the incentives for good behavior. (Mot. for Class Cert. at

23–24.) Plaintiffs’ experts contend that an elimination of incentives for good behavior creates a

sense of unfairness that increases “the risk for violence and worsen[s] the psychological impact

of incarceration at the facility.” (Id. at 24; see also Pls.’ Reply Mem. at 17.) This alleged disruption

presents a problem of standing rather than typicality; neither T.S. nor Q.B. has identified any

concrete injury he suffered as a result of the alleged alteration of the behavior economy. Standing




       13
               The Defendants dispute that Alpha was closed during filming, contending instead
that Alpha intake activities were moved to other pods. (See Gov’t Reply Mem. at 14.)

                                                  18
 Case: 1:16-cv-08303 Document #: 319 Filed: 01/16/20 Page 19 of 32 PageID #:5463



cannot be conferred by potential injuries, nor by injuries suffered by other members of the

proposed class. See Spokeo, 136 S. Ct. at 1547 n.6.

       In sum, some, but not all, of T.S. and Q.B.’s claims are typical of a class of detainees at

the JTDC. The proposed class definition is, however overbroad: it includes both male and female

detainees, detainees from all behavioral levels, detainees with varying medical needs, and

detainees who were not at the JTDC while school sessions were allegedly disrupted. Though it

appears class treatment may be appropriate for some claims, Plaintiffs must redefine the class or

propose appropriate subclasses in a renewed motion for class certification.

       E.      Adequacy of Representation

       Rule 23(a)’s requirement that “the representative parties will fairly and adequately protect

the interests of the class” implicates both the named representatives and the proposed class

counsel. FED. R. CIV. P. 23(a)(4). Specifically, the “claims and interests of the named Plaintiffs

must not conflict with those of the class, the class representatives must have sufficient interest in

the outcome of the case, and class counsel must be experienced and competent.” Van, 332

F.R.D. at 282 (citing Retired Chicago Police Ass’n v. City of Chicago, 7 F.3d 584, 598 (7th Cir.

1993)). The experience and competence of class counsel includes “counsel’s work on the case

to date, counsel’s class action experience, counsel’s knowledge of the applicable law, and the

resources counsel will commit to the case.” Reliable Money Order, Inc. v. McKnight Sales Co.,

704 F.3d 489, 498 n.7 (7th Cir. 2013).        A court may consider whether class counsel has

“demonstrated a lack of integrity,” including through misconduct or an ethical breach, if the lack

of integrity “jeopardizes the court’s ability to reach a just and proper outcome in the case.” Id. at

498–99. The credibility of the class representatives is also relevant as “[o]ne who intentionally

does not tell the truth about the case cannot be an effective class representative.” Physicians

Healthsource, Inc. v. Allscripts Health Sols., Inc. 254 F. Supp. 3d 1007, 1024 (N.D. Ill. 2017)

(citing Eubank v. Pella Corp., 753 F.3d 718, 724 (7th Cir. 2014)).



                                                 19
  Case: 1:16-cv-08303 Document #: 319 Filed: 01/16/20 Page 20 of 32 PageID #:5464



        Defendants’ challenge to the adequacy of Plaintiffs as class representatives and of class

counsel appears only in a footnote in which Defendants mention “contradictions in their testimony,

and [ ] refusals to withdraw false allegations.” (Mot. to Deny at 25 n.7; see also Gov’t Reply Mem.

at 32 n.7.) “For an assault on the class representative’s credibility to succeed, the party mounting

the assault must demonstrate that there exists admissible evidence so severely undermining

plaintiff’s credibility that a fact finder might reasonably focus on plaintiff’s credibility, to the

detriment of the absent class members’ claims.” CE Design Ltd. v. King Architectural Metals, Inc.,

637 F.3d 721, 728 (7th Cir. 2011). Defendants have not met this burden. Their footnote does

not identify the specific testimony or allegations they consider to be false nor which evidence

would severely undermine Plaintiffs’ credibility, instead stating merely that they have established

this elsewhere in the briefs. See Evergreen Square of Cudahy v. Wis. Hous. & Econ. Dev. Auth.,

848 F.3d 822, 829 (7th Cir. 2017) (“A party may waive an argument by presenting it only in an

undeveloped footnote.”).

        Defendants further question Plaintiffs’ counsel’s integrity, arguing that counsel “filed

multiple complaints in this matter with false claims that an adequate investigation would have

disproved.” (Mot. to Deny at 25 n.7.) Plaintiffs’ counsel do have an obligation under Federal Rule

of Civil Procedure 11 to ensure, to the best of their knowledge and after a reasonable inquiry, that

the factual contentions in the complaint had evidentiary support or likely would have evidentiary

support. But Defendants do not specify which claims were false, so the court does not have

sufficient information to find that a serious ethical violation warranting denial of class certification.

Compare Creative Montessori Learning Ctrs. v. Ashford Gear LLC, 662 F.3d 913, 918 (7th Cir.

2011) (reversing certification where proposed class counsel obtained evidence using false

promises and made misleading representations to named plaintiffs); see also, e.g., Van, 332

F.R.D. at 287 (finding to be inadequate proposed class counsel who altered a document

potentially demonstrating an intra-class conflict and who, in prior class action litigation, had been

sanctioned).

                                                   20
  Case: 1:16-cv-08303 Document #: 319 Filed: 01/16/20 Page 21 of 32 PageID #:5465



       The County Defendants also briefly challenge the adequacy of the proposed class

counsel’s prior experience litigating class actions. (Gov’t Reply Mem. at 32 n.7.) Mr. Stephen

Weil and Ms. Alexis Chardon claim to have more than a decade of experience litigating class

actions. (Pls.’ Reply Mem. at 19.) Brief review of this court’s docket records does not confirm

this; those records show that Mr. Weil and Ms. Chardon have filed appearances in several cases

in this court, including a number of prison conditions cases, but none appears to be a class action.

Those records do not account for counsel’s activities in other jurisdictions. In any event, the court

is not troubled by the purported absence of prior class action experience; any experienced class

action litigator got his or her start somewhere, and Mr. Weil and Mrs. Chardon have been effective

and well-prepared in their appearances in this case. The court notes, further, that since the close

of briefing, Mr. Weil has joined the firm Loevy & Loevy, a firm whose class-action litigation

experience is well-recognized. In a renewed or refined motion for class certification, Plaintiffs are

invited to provide updated biographies for Mr. Weil and Ms. Chardon and address how, if at all,

the addition of counsel from Loevy & Loevy will affect class representation in this case.

II.    Rule 23(b) Requirements

       Plaintiffs seek certification as a Rule 23(b)(3) class, and in the alternative on the counts

alleged against the Fox Defendants, as a Rule 23(b)(1)(B) class. Although the Plaintiffs have not

yet met the elements of Rule 23(a), the court believes they may be able to do so and will therefore

address the Rule 23(b) requirements.

       A.      Rule 23(b)(3)

       To certify a class under Rule 23(b)(3), the court must find that common questions

predominate over individual ones and that a class action is “superior to other available methods

of adjudicating the controversy.” FED. R. CIV. P. 23(b)(3). “The decision whether to certify a class

is one that depends on a careful assessment of the facts, of potential differences among class

members, of management challenges, and of the overall importance of the common issues of law

or fact to the ultimate outcome.” Riffey v. Rauner, 910 F.3d 314, 318 (7th Cir. 2018). The

                                                 21
 Case: 1:16-cv-08303 Document #: 319 Filed: 01/16/20 Page 22 of 32 PageID #:5466



predominance requirement is “far more demanding” than the commonality requirement, and tests

whether the proposed class is “sufficiently cohesive to warrant adjudication by representation.”

Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 623–24 (1997).

       The Rule 23(b)(3) analysis begins with the “elements of the underlying cause of action.”

Messner, 669 F.3d at 815. “If, to make a prima facie showing on a given question, the members

of a proposed class will need to present evidence that varies from member to member, then it is

an individual question.” Id. (quoting Blades v. Monsanto Co., 400 F.3d 562, 566 (8th Cir. 2005)).

“If the same evidence will suffice for each member to make a prima facie showing, then it becomes

a common question.” Id. Rule 23(b)(3) does not require “that each element of [a] claim is

susceptible to classwide proof.” Alicea v. Cty. of Cook, No. 18 C 5381, 2019 WL 3318140, at *3

(N.D. Ill. July 24, 2019) (quoting Bell v. PNC Bank, Nat. Ass’n, 800 F.3d 360, 381 (7th Cir. 2015)).

But the “common questions must be a significant aspect of a case.” Messner, 669 F.3d at 815

(citation and internal quotation marks omitted); see also Tyson Foods, Inc. v. Bouaphakeo, 136

S. Ct. 1036, 1045 (2016) (“When one or more of the central issues in the action are common to

the class and can be said to predominate, the action may be considered proper under Rule

23(b)(3) even though other important matters will have to be tried separately, such as damages

or some affirmative defenses.”) (citation omitted).

       Plaintiffs recognized that Rule 23(b)(3)’s predominance inquiry focuses on the elements

of each cause of action, but only discussed the elements of their Section 1983 conditions-of-

confinement claim. Since the close of briefing, the Seventh Circuit clarified the standard for a due

process conditions-of-confinement cause of action, so the predominance briefing on that claim is

incomplete. Application of Kingsley’s objective due process standard, rather than the Eighth

Amendment’s deliberate indifference standard, may ultimately make it easier for Plaintiffs to show

that class treatment is appropriate. In a renewed motion for class certification, Plaintiffs should

connect the common evidence they propose to use to the elements required to make a prima

facie showing for each cause of action. See Van v. Ford Motor Co., No. 14-CV-8708, 2018 WL

                                                22
 Case: 1:16-cv-08303 Document #: 319 Filed: 01/16/20 Page 23 of 32 PageID #:5467



4635649, at *7 (N.D. Ill. Sept. 27, 2018); Messner, 669 F.3d at 815. The parties should also

address the extent to which a class action is, or is not, superior to other methods available to

adjudicate Plaintiffs’ claims. FED. R. CIV. P. 23(b)(3).

               1.      Fourteenth Amendment Due Process Violation

       To establish a due process claim, Plaintiffs will need to show that the conditions of

confinement during the few days of filming were objectively serious, that the County Defendants

acted at least recklessly with regard to the consequences of allowing the Fox Defendants to film

at the JTDC, and that the County Defendants’ actions were “not rationally related to a legitimate

governmental objective,” or were “excessive in relation to that purpose.” Kingsley, 135 S. Ct. at

2473–74; Hardeman, 933 F.3d at 927 (Sykes, J., concurring).

       The court recognizes that the conditions experienced by each JTDC detainee vary, so it

may be difficult to assess whether the conditions support a class-wide claim. In some cases, “an

illegal policy might provide the ‘glue’ necessary to litigate otherwise highly individualized claims

as a class.” Jamie S. v. Milwaukee Pub. Schs., 668 F.3d 481, 498 (7th Cir. 2012). In Mulvania,

for example, all of the female prisoners were subjected to a prison’s policy requiring women to

wear white underwear or no underwear at all. Mulvania v. Sheriff of Rock Island Cty., 850 F.3d

849, 855 (7th Cir. 2017); see also Flood v. Dominguez, No. 2:08 CV 153 PPS PRC, 2011 WL

238265, at *5 (N.D. Ind. Jan. 21, 2011) (certifying class of inmates in county jail, all of whom

suffered common conditions: “no bedding, cold temperatures, lack of hygiene, lack of exercise,

small meal portions”); Adair v. Town of Cicero, No. 18 C 3526, 2019 WL 2866708, at *1–2 (N.D.

Ill. July 3, 2019) (certifying a Fourth Amendment claim for a class of female detainees who alleged

that “the configuration of the lock-up facility required them to use the bathroom (and thereby

expose their genitals) in full view of male lock-up employees and male detainees”). In this case,

in contrast, although Plaintiffs challenge a single decision regarding use of the JTDC facility, the

putative class members (at least as the class is currently defined) were not all exposed to the

same set of conditions.

                                                 23
  Case: 1:16-cv-08303 Document #: 319 Filed: 01/16/20 Page 24 of 32 PageID #:5468



          This variance in complained-of conditions also affects the determination of whether the

challenged conditions are excessive in relation to a legitimate governmental purpose. See

Kingsley, 135 S. Ct. at 2473. Kingsley’s objective inquiry essentially assesses whether the

challenged “conditions of confinement [ ] were objectively unreasonable.” Hardeman, 933 F.3d

at 824. As Defendants note, pointing to cases where courts declined to certify classes alleging

other constitutional violations, “reasonableness is a standard that must be considered

individually.” Perez v. City of Chicago, No. 13-CV-4351, 2019 WL 7290848, at *10 (N.D. Ill. Dec.

27, 2019) (addressing challenge to police officers’ delay in publicizing the fact of plaintiffs’ arrests)

(quoting Portis v. City of Chicago, 613 F.3d 702, 705 (7th Cir. 2010) (challenge to length of

detention of persons arrested for offenses punishable by fine)); see also Harper v. Sheriff of Cook

Cty., 581 F.3d 511, 515 (7th Cir. 2009) (challenge to practice of requiring detainees to undergo

certain jail intake procedures before being released on bond). That is not to say that a class of

juveniles adversely affected by filming could never be certified, see, e.g., Driver v. Marion Cty.

Sheriff, 859 F.3d 489, 491–94 (7th Cir. 2017) (appropriate to certify subclass of individuals who

were held after legal authority for detention ceased, and subclass of persons “whose excessive

detention resulted from the [jail’s] inadequate computer system”). As the class is currently

defined, however, individual inquiries would be a significant aspect of the litigation of Plaintiffs’

claims.

          Whether Empire filming caused class members’ injuries may also require individualized

determinations.     Cf. Pella Corp. v. Saltzman, 606 F.3d 391, 394 (7th Cir. 2010) (affirming

certification of classes of purchasers of windows that suffered from design defects while

acknowledging that “[p]roximate cause [ ] is necessarily an individual issue”). For example, Q.B.’s

missed visit with his grandmother may not have resulted from Empire filming; other residents of

his pod were allowed visits on the same day. Additionally, detainees did not have outdoor

recreation every day—residents of Q.B.’s pod, for example, normally went outside two times per

week (Q.B. Dep. 45:17–22)—so whether any particular detainee’s injuries were caused by filming

                                                   24
 Case: 1:16-cv-08303 Document #: 319 Filed: 01/16/20 Page 25 of 32 PageID #:5469



in the outdoor recreation area would depend on his pod’s weekly schedule. “[T]he need for

individual proof alone does not necessarily preclude class certification,” but if individual issues

predominate, class treatment is not appropriate. Cf. Pella, 606 F.3d at 394.

               2.      Breach of Fiduciary Duty

       Plaintiffs claim that Defendant Dixon breached a fiduciary duty to the JTDC detainees by

allowing Empire to film at the facility. To succeed on a claim for breach of fiduciary duty under

Illinois law, Plaintiffs must show that “(1) a fiduciary duty existed, (2) that duty was breached, and

(3) the breach of the duty proximately caused damages.” Chicago Title Ins. Co. v. Sinikovic, 125

F. Supp. 3d 769, 777 (N.D. Ill. 2015) (citing Gross v. Town of Cicero, Ill., 619 F.3d 697, 709 (7th

Cir. 2010)). A fiduciary duty may arise “(1) automatically pursuant to specific legal relationships,

. . . or (2) by virtue of circumstances unique to the parties’ relationship, where one party places

trust in another so that the latter gains superiority and influence over the former.” Landale Signs

& Neon, Ltd. v. Runnion Equip. Co., No. 16-CV-7619, 2016 WL 7409916, at *4 (N.D. Ill. Dec. 22,

2016). A guardian owes fiduciary duties to his ward, see Estate of Osborn, 128 Ill. App. 3d 453,

455, 470 N.E. 2d 1114, 1117 (5th Dist. 1984), and an individual may assume the role of guardian

“even though he was not given that title by a court.” Clayton v. Millers First Ins. Cos., 384 Ill. App.

3d 429, 436, 892 N.E.2d 976, 982 (5th Dist. 2008) (citing Parks v. Kownacki, 193 Ill. 2d 164, 169,

737 N.E.2d 287, 290 (Ill. 2000)). One fiduciary duty that a guardian owes to his ward is the duty

of care. See Parks v. Kownacki, 305 Ill. App. 3d 449, 461, 711 N.E.2d 1208, 1216 (5th Dist.

1999), rev’d on other grounds, 193 Ill. 2d 164, 737 N.E.2d 287 (Ill. 2000).

       Plaintiffs claim that Defendant Dixon owed a fiduciary duty to JTDC detainees, 14 and

Defendants do not appear to challenge this assertion. Rather, they contend that proving a breach


       14
                 Judge St. Eve recognized in her ruling on Defendants’ motion to dismiss [73] that
Plaintiffs’ allegations “rais[ed] a reasonable inference that Superintendent Dixon and the Doe
Defendants are liable for breaching their fiduciary duty.” (Order on Mot. to Dismiss at 25.) The
court also explained that the state has a duty, under clearly established principles of constitutional
and tort law, “to assume some responsibility” for the “safety and general well-being” of detainees.


                                                  25
  Case: 1:16-cv-08303 Document #: 319 Filed: 01/16/20 Page 26 of 32 PageID #:5470



of a fiduciary duty requires Plaintiffs to show that Dixon put the detainees “at substantial risk of

harm”—an inquiry they claim to be highly individualized. 15 (Gov’t Reply Mem. at 7.) Plaintiffs

argue that they will use common evidence to show that “Dixon approved the alleged lockdowns

not for the benefit of the detainees at the JTDC, but rather so that Fox could film Empire there.”

(Mot. for Class Cert. at 35.) But to establish that Dixon’s decision amounted to a breach of

fiduciary duty, Plaintiffs need to show that this decision had a class-wide effect on the detainees’

safety or well-being. Additionally, while Plaintiffs are correct that the need for individualized

inquiries into damages does not defeat class certification (id. at 36), proving that the proposed

class was harmed at all is part of a prima facie showing of breach of fiduciary duty. 16 See

Sinikovic, 125 F. Supp. 3d at 777; Messner, 669 F.3d at 815 (“If, to make a prima facie showing

on a given question, the members of a proposed class will need to prevent evidence that varies

from member to member, then it is an individual question.”). Plaintiffs must address this issue,

too, to establish that common questions predominate for purposes of a renewed motion for class

certification.

                 3.    Intentional Infliction of Emotional Distress

        Plaintiffs devote just one paragraph to their state law claim against the County Defendants

for intentional infliction of emotional distress, and have not made the case that common questions

predominate. To succeed on such a claim, Plaintiffs would have to prove: “(1) that the conduct



(See id. at 24 (citing DeShaney v. Winnebago Cty. Dept. of Soc. Servs., 489 U.S. 189, 199–200
(1989); Nelson v. Heyne, 491 F.2d 352, 360 (7th Cir. 1974))); see also Farmer v. Brennan, 511
U.S. 825, 832 (1994) (explaining that the Eighth Amendment imposes duties on prison officials to
“take reasonable measures to guarantee the safety of the inmates”).
        15
                Defendants cite no authority for this proposition, except for a case describing the
showing required for a failure to protect claim, rather than a claim of a breach of fiduciary duty.
See Potts v. Manos, No. 11 C 3952, 2017 WL 4340157, at *3 (N.D. Ill. Sept. 29, 2017) (“For a
failure to protect claim, as plaintiff asserts here, he must show that he was incarcerated under
conditions posing a substantial risk of harm.”) (internal citation omitted).
        16
              Plaintiffs need not prove that the extent of their damages is the same, but must be
able to show with common evidence that members of the class were harmed in some way.

                                                26
  Case: 1:16-cv-08303 Document #: 319 Filed: 01/16/20 Page 27 of 32 PageID #:5471



was extreme and outrageous, (2) that the actor intended that his conduct inflict severe emotional

distress or knew that there was a high probability that his conduct would inflict such distress, and,

(3) that the conduct in fact caused severe emotional distress.” Bailey v. City of Chicago, 779 F.3d

689, 696 (7th Cir. 2015). Whether conduct is extreme and outrageous may, in some cases,

depend on the plaintiff; for example, if “the defendant’s improper use of a position of power [ ]

gives him the ability to adversely affect the plaintiff’s interests,” Fox v. Hayes, 600 F.3d 819, 842

(7th Cir. 2010), or if “the defendant knew the plaintiff was particularly susceptible to emotional

distress and acted inappropriately despite that knowledge.” Cairel v. Alderden, 821 F.3d 823,

836 (7th Cir. 2016). The “intensity and duration of the distress” are important to assessing its

severity. McGrath v. Fahey, 126 Ill. 2d 78, 86, 533 N.E.2d 806, 809 (Ill. 1988).

        Plaintiffs assert as a common issue that Defendants “imposed the deprivations at issue in

this case in order to accommodate the Empire filming,” but do not connect this allegation to any

element of the claim. Plaintiffs also expect their expert, Dr. Kraus, to offer “common evidence

that [the alleged] deprivations are psychologically harmful.” (Mot. for Class Cert. at 36.) The court

recognizes that, as a general matter, restrictive conditions of confinement may be harmful to

detained youth. (Kraus Report ¶ 30.) But Plaintiffs must show that Defendants’ conduct in fact

caused them severe emotional distress, Bailey, 779 F.3d at 696, using evidence of, for example,

physical symptoms or a resulting need for medical treatment. Honaker v. Smith, 256 F.3d 477,

495 (7th Cir. 2001); see also Rowell v. Voortman Cookies, Ltd., No. 02 C 0681, 2005 WL 1026715,

at *2 (N.D. Ill. Apr. 27, 2005) (“Plaintiffs’ intentional infliction of emotional distress claim would [ ]

require the highly individualized inquiry of whether the Defendants’ conduct caused severe

emotional distress in numerous individuals.”) As noted, Plaintiffs have not alleged that the County

Defendants intended to punish them; instead, Plaintiffs’ position appears to be that Defendant

Dixon was motivated by a desire to spend time with celebrities—potentially common evidence,

but not tending to show that Plaintiffs’ emotional distress was the intended or highly probable



                                                   27
 Case: 1:16-cv-08303 Document #: 319 Filed: 01/16/20 Page 28 of 32 PageID #:5472



result of Dixon’s conduct. (See Pls.’ Reply Mem. at 13.) In sum, Plaintiffs have not satisfied the

predominance requirement for their claim of intentional infliction of emotional distress claim.

               4.      Tortious Inducement of Breach of Fiduciary Duty

       To succeed on a claim for tortious inducement of a breach of fiduciary duty, Plaintiffs must

show that the Fox Defendants “(1) colluded with a fiduciary in committing a breach; (2) knowingly

participated in or induced the breach of duty; and (3) knowingly accepted the benefits resulting

from that breach.” Borsellino v. Goldman Sachs Grp., Inc., 477 F.3d 502, 508 (7th Cir. 2007)

(citing Regnery v. Meyers, 287 Ill. App. 3d 354, 364, 679 N.E.2d 74, 80 (1st Dist. 1997)). Liability

requires a showing of some “active misbehavior on the part of [the Fox Defendants].” Borsellino,

477 F.3d at 509; see also Lansing v. Carroll, 71 F. Supp. 3d 765, 770 n.7 (N.D. Ill. 2014) (quoting

In re Pritzker, No. 02 CH 21426, 2004 WL 414313, at *7 (Ill. Cir. Ct. Mar. 5, 2004) (“[T]he parties

[must know] or [have] reason to believe at the time of their alleged participation that the acts were

wrongful.”)). The requisite active misbehavior has been found in cases of bribery, see, e.g.,

People ex rel. Daley v. Warren Motors, 114 Ill. 2d 305, 500 N.E.2d 22 (Ill. 1986); Chicago Park

Dist. v. Kenroy, 89 Ill. App. 3d 450, 411 N.E.2d 1067 (1st Dist. 1980), misuse of confidential

information, Conant v. Karris, 165 Ill. App. 3d 783, 520 N.E.2d 757 (1st Dist. 1987), and other

types of wrongful conduct, see, e.g., Regnery, 287 Ill. App. 3d at 363–64, 679 N.E.2d at 80 (finding

the brother of a majority shareholder liable because he initiated the idea that a voting trust should

authorize a “sale of stock to his brother and himself at a price far below market value,” and “fully

participated in all steps of the transaction”). Merely “accepting a deposit,” on the other hand, was

not sufficient to hold a bank liable for participating in an alleged breach of fiduciary duty. Chabraja

v. Martwick, 248 Ill. App. 3d 995, 999, 618 N.E.2d 800, 803 (1st Dist. 1993).

       The Fox Defendants argue that establishing that they induced a breach of fiduciary duty

will require individualized inquiries into whether “each Fox Defendant ‘knew or was substantially

certain’ that specific changes by the JTDC to [each detainee’s] daily routine would put his safety

and well-being at risk.” (Fox Reply Mem. [249] at 2, 5; Mot. to Deny at 27.) Plaintiffs appear to

                                                  28
 Case: 1:16-cv-08303 Document #: 319 Filed: 01/16/20 Page 29 of 32 PageID #:5473



argue more generally, however, that the decision to alter normal JTDC operations to facilitate

filming constituted a single breach of fiduciary duty that affected all class members—a common

inquiry. Plaintiffs explain that they would draw on the common evidence of Fox’s code of conduct

acknowledging the disruptive impacts of filming, and Fox’s general practice of making payments

to compensate neighbors who were impacted by filming. (Mot for Class Cert. at 39.) As the court

explained in an earlier order, Plaintiffs’ allegations—that the Fox Defendants offered to pay rent

at the JTDC, that they offered to pay wages and overtime for JTDC staff “on the condition that the

JTDC’s administrators would change the facility’s normal operations to make the second and third

floors of the JTDC available for filming,” and that the Fox Defendants continued filming despite

the alleged obviousness that the JTDC “had been placed on lockdown”—all tend to show knowing

inducement or participation as needed for the second element of the tortious inducement cause

of action. (Order Mot. for Recons. [117] at 2–3.) Proving such allegations would not require

individualized inquiries.

       Whether the Fox Defendants knew that filming would result in a breach of fiduciary duty

can therefore be assessed on a class-wide basis. 17 It will not be sufficient for Plaintiffs to show

that “it was obvious to Fox that the children at the JTDC had to be placed on lockdown in order to

accommodate the filming” (cf. Mot. for Class Cert. at 38); they will also have to prove that the Fox

Defendants knew or had reason to know that their acts could be harmful. See Chabraja, 248 Ill.

App. 3d at 999, 618 N.E.2d at 803. But whether the Fox Defendants did knowingly induce or

participate in, and accept the benefits of, a breach of fiduciary duty raises questions of fact that

are common to the class.


       17
               Plaintiffs propose the following as common questions: Did the Fox Defendants’
tours of the JTDC make it obvious to them that to “occupy the bulk of the second and third floors
and the outdoor yard the children would need to be deprived access to all these areas” in a way
that “would substantially limit them to their pods”? (Mot. for Class Cert. at 38.) Did the Fox
Defendants know that “no children were being allowed out on the outdoor yards, and that the
children had nowhere else to go outside while Fox was filming”? (Id.) Were the Fox Defendants
on notice that “taking over the two floors of the JTDC that had facilities for recreation and
education would impose deprivations on the youth detained there”? (Id. at 39.)

                                                29
  Case: 1:16-cv-08303 Document #: 319 Filed: 01/16/20 Page 30 of 32 PageID #:5474



                5.      Unjust Enrichment

        Plaintiffs last argue that the Fox Defendants were unjustly enriched by the profits from the

two episodes of Empire filmed at the JTDC. To succeed on an unjust enrichment claim, a plaintiff

must show that the defendant “unjustly retained a benefit to the plaintiff’s detriment, and that

defendant’s retention of that benefit violates the fundamental principles of justice, equity, and

good conscience.” Cleary v. Philip Morris Inc., 656 F.3d 511, 561 (7th Cir. 2011) (citing HPI

Health Care Servs., Inc. v. Mt. Vernon Hosp., Inc., 131 Ill. 2d 145, 160, 545 N.E.2d 672, 679 (Ill.

1989)). While “a plaintiff need not show loss or damages, he must show a detriment, and

significantly, a connection between the detriment and the defendant’s retention of the benefit.”

Cleary, 656 F.3d at 518–19. This is because “[u]njust enrichment is not a mode of imposing

punitive damages; it is a means of recovering something that the defendant is not entitled to but

is unfairly possessing to the plaintiff’s detriment.” Id. at 520.

        The court need not decide at the class certification stage which remedy may be

appropriate should Plaintiffs succeed on the merits of their claims, but will clarify two points raised

during briefing. First, in its earlier order on Defendants’ motion to dismiss, the court acknowledged

some debate as to “whether Illinois law recognizes an independent cause of action for unjust

enrichment, or whether unjust enrichment must always be tied to another underlying claim found

in tort, contract, or statute.” Id. at 516. Since that order, the Seventh Circuit has concluded that

“[u]nder Illinois law, there is no stand-alone claim for unjust enrichment.” Benson v. Fannie May

Confections Brands, Inc., 944 F.3d 639, 648 (7th Cir. 2019). Plaintiffs’ “request for relief based

on unjust enrichment is therefore ‘tied to the fate of the[ir] claim’” against the Fox Defendants for

inducing a breach of Defendant Dixon’s fiduciary duty. Id. (quoting Vanzant v. Hill’s Pet Nutrition,

Inc., 934 F.3d 730, 740 (7th Cir. 2019)). Second, Plaintiffs devote the unjust enrichment section

of their brief to discussing the Fox Defendants’ requisite state of mind rather than the elements of

unjust enrichment described above. (Mot. for Class Cert. at 38–40.) In this regard, the court

notes that the choice of remedy does not change the state of mind Plaintiffs must prove to succeed

                                                  30
  Case: 1:16-cv-08303 Document #: 319 Filed: 01/16/20 Page 31 of 32 PageID #:5475



on their underlying tort claim against the Fox Defendants. See Hoagland ex rel. Midwest Transit,

Inc. v. Sandberg, Phoenix & von Gontard, P.C., 385 F.3d 737, 744 (7th Cir. 2004) (“The fact that

restitution was sought instead of conventional damages [ ] does not alter the nature of the suit.”).

        B.      Rule 23(b)(1)(B)

        The court may certify a class under Rule 23(b)(1)(B) if “prosecuting separate actions . . .

would create a risk of adjudications with respect to individual class members that, as a practical

matter, would be dispositive of the interests of the other members not parties to the individual

adjudications or would substantially impair or impede their ability to protect their interests.” FED.

R. CIV. P. 23(b)(1)(B). Plaintiffs argue, in the alternative to certification under Rule 23(b)(3), that

Rule 23(b)(1)(B) certification is appropriate for their claims against the Fox Defendants (Count

VIII for tortious inducement of a breach of fiduciary duty and Count XIII for unjust enrichment).

The court will defer resolution of whether the putative class could be certified under Rule

23(b)(1)(B) to a subsequent motion based on a more narrowly-defined class, but notes a few

points for further briefing.

        Plaintiffs suggest that, if a class is not certified, the first individual plaintiff with a successful

claim will seek the “largest payout[ ] possible,” which would “put subsequent plaintiffs at a

disadvantage, since Fox would be able to assert that it has already disgorged its unjust profits

[from the two episodes of Empire filmed at the JTDC] to the plaintiffs who came before.” (Pls.’

Reply Mem. at 29.) This appears to be, essentially, a limited fund rationale, and the Fox

Defendants respond that certification under Rule 23(b)(1)(B) is not appropriate because Fox has

adequate financial resources to pay individual damages awards. (Mot. to Deny at 29; see also

Ortiz v. Fibreborad Corp., 527 U.S. 815 (1999).) Given that the Fox Defendants appear to have

sufficient funds to satisfy the claims of each putative class member and that restitution based on

unjust enrichment may not be a fitting remedy in this context, Plaintiffs have not shown that

certification of a class under Rule 23(b)(1)(B) is warranted based on a limited fund theory. See

Oshana v. Coca-Cola Bottling Co., 225 F.R.D. 575, 583–84 (N.D. Ill. 2005), aff’d, 472 F.3d 506

                                                     31
 Case: 1:16-cv-08303 Document #: 319 Filed: 01/16/20 Page 32 of 32 PageID #:5476



(7th Cir. 2006) (rejecting a nearly identical argument by a plaintiff seeking class certification on a

claim of deceptive marketing against Coca-Cola in light of the need to interpret Rule 23(b)(1)(b)

narrowly because class members cannot opt out, and Coca-Cola’s clear ability to pay the claims

of all putative class members). 18

                                           CONCLUSION

       Plaintiffs have not yet met the requirements of Rule 23(a) and (b) and the court, therefore,

declines to certify their proposed class at this time. Plaintiffs’ motion for class certification [235]

is denied without prejudice to renewal within 21 days of this order. Defendants may then respond

to the renewed motion for class certification or seek a determination on the merits. The court

notes, further, that although it appears Plaintiffs’ claims present common questions, it may well

be that some residents of the JTDC were affected by the Empire filming only briefly or in relatively

insignificant ways. Moreover, as time passes, it likely will become increasingly difficult to locate

and provide meaningful relief to a class of persons who were juveniles at the time of the relevant

events but may well now be moving toward adulthood. For all of these reasons, the court

encourages the parties to explore the possibility of settlement before incurring the expense of

another round of briefing.

                                               ENTER:



Date: January 16, 2020                         ____________________________
                                               REBECCA R. PALLMEYER
                                               United States District Judge




       18
               Plaintiffs also suggest that certification under Rule 23(b)(1)(B) is appropriate
because “when a breach of fiduciary duty is at issue, any individual adjudication regarding the
breach would necessarily affect the interests of others.” (Pls.’ Reply Mem. at 29 (quoting Godshall
v. The Franklin Mint, No. 01 CV 6539, 2004 WL 2745890, at *3 (E.D. Pa. Dec. 1, 2004).) But
absent a common showing that the class was harmed by the alleged breach of fiduciary duty, see
Sinikovic, 125 F. Supp. 3d at 777, it is not clear that one class member’s success on that claim
would “necessarily settle the issue for all other prospective plaintiffs.” Neil, 275 F.R.D. at 267.

                                                  32
